DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of April 29, 2021, claims 1-14 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “an oat-derived material comprising dry matter in an amount of 1 to 15% by weight of the composition” at lines 4-5 of page 15.  It is unclear what the claimed range refers to.  More specifically, it is uncertain if the oat-derived material (which includes dry matter)  is present in an amount of 1 to 15% by weight of the composition, OR if the dry matter in the oat-derived material is present in the composition in an amount of 1 to 15% by weight.  Therefore, the scope of the claim is indefinite.
Claim 13 recites “(a) providing an aqueous liquid comprising an oat-derived material comprising dry matter in an amount of 1% to 15% by weight of the composition” at lines 18-20 of page 16.  It is unclear what the claimed range refers to.  More specifically, it is uncertain if the aqueous liquid (which includes oat-derived material with dry matter) is present in an amount of 1 to 15% by weight of the composition, OR if the oat-derived material (which includes dry matter) is present in an amount of 1 to 15% by weight of the composition, OR if the dry matter in the oat-derived material is present in the composition in an amount of 1 to 15% by weight.  Therefore, the scope of the claim is indefinite.
Claim 14 recites “The process according to claim 1, wherein said cooling is done to below 10⁰C”.  The recitation of “the process according to claim 1” and “said cooling” lack antecedent basis as there is no mention of a process or cooling in claim 1.  Therefore, the scope of the claim is indefinite.  For the purpose of the examination, claim 14 is interpreted to depend upon claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. WO 2017001266 (hereinafter “Cox”).
With respect to claim 1, Cox teaches soft serve frozen desserts wherein all of the dairy ingredients have been replaced (P1, L27-32; and P5, L11).
Regarding the limitation of comprising:  an oat-derived material comprising dry matter in an amount of 1 to 15% by weight of the composition as recited in claim 1, Cox teaches the frozen confection comprises less than 1.5 wt% of protein, such as oat protein (P3, L12-18; P6, L11-14; and P22, Example 2).  The range of oat protein in Cox overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding the limitation of non-hydrogenated vegetable fat present in an amount of 3 to 15% by weight of the composition as recited in claim 1, Cox teaches the frozen confection includes 2-8 wt% of non-hydrogenated vegetable triglyceride oil (P3, L9-14; P7, L20-21; P7, L33-P8, L3; and P11, L6-7). The range of vegetable oil in Cox overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding the limitation of sugars present in an amount of 10 to 35% by weight of the composition as recited in claim 1, Cox teaches the frozen confection comprises between 10 and 40% of sugars (P3, L9-14; and P8, L27-32).  The range of sugars taught in Cox encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding the limitation of water as recited in claim 1, Cox teaches the frozen confection comprises water (P10, L31-32).
Regarding the limitation of vegetable protein as recited in claim 1, Cox teaches the frozen confection comprises vegetable protein (P3, L9-18; and P6, L16-23).
Regarding the limitation of wherein the vegetable fat contains less than 20% saturated fat as recited in claim 1, Cox teaches the frozen confection comprises non-hydrogenated vegetable triglyceride oil other than saturated oils (P3, L9-14; P7, L20-21; P7, L33-P8, L3; and P11, L6-7).

With respect to claim 2, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the vegetable protein is selected from pea protein, potato protein, and oat protein other than oat protein from the oat-derived material as recited in claim 2, Cox teaches the vegetable protein includes oat protein, potato protein, and/or pea protein (P3, L15-18; P6, L16-23; and P22, Example 2).

With respect to claim 5, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the water is present in an amount of 40 to 70% by weight of the composition as recited in claim 5, Cox teaches water is present in the frozen confection in an amount of from 40-90 wt% (P10, L31-32).  The range of water taught in Cox encompasses the claimed range of water.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 6, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the sugars comprises glucose and/or sucrose as recited in claim 6, Cox teaches the frozen confection includes one or more sugars such as sucrose and glucose (P8, L27-32).

With respect to claim 7, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of further comprising mono- and/or di-glycerides as recited in claim 7, Cox teaches the frozen confection includes mono-di-glycerides (P8, L11-14).

With respect to claim 8, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the composition further comprises one or more of guar gum, locust bean gum and gellan gum as recited in claim 8, Cox teaches the frozen composition includes locust bean gum and/or guar gum (P8, L19-22).

With respect to claim 9, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the non-hydrogenated vegetable fat comprises at least 50% rapeseed oil as recited in claim 9, Cox teaches the non-hydrogenated vegetable oil includes from 60-100% of rapeseed oil (P3, L9-14; P7, L20-21; P7, L33-P8, L3; and P11, L6-7).

With respect to claim 10, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the vegetable fat comprises at least 75% rapeseed oil by weight of the vegetable fat as recited in claim 10, Cox teaches the vegetable oil includes from 60-100% of rapeseed oil (P3, L9-14; P7, L20-21; P7, L33-P8, L3; and P11, L6-7).  The range taught in Cox encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 11, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the vegetable fat comprises at least 90% by weight of non-hydrogenated rapeseed oil and is present in an amount of 4 to 10% by weight of the composition as recited in claim 11, Cox teaches the non-hydrogenated vegetable oil includes from 60-100% of rapeseed oil, and the vegetable oil is present in the frozen confection in an amount of 2-8 wt% (P3, L9-14; P7, L20-21; P7, L33-P8, L3; and P11, L6-7).  The ranges taught in Cox overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 12, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the vegetable protein comprises at least 90% of pea protein as recited in claim 12, Cox teaches the vegetable protein comprises between 50 and 100 wt% of pea protein (P6, L16-23).  The range as taught in Cox encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 13, Cox teaches a process to manufacture the frozen confection (P11, L18-20) and is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of comprising the steps of (a) providing an aqueous liquid comprising an oat-derived material comprising dry matter in an amount of 1% to 15% by weight of the composition as recited in claim 13, Cox teaches combining dry ingredients, such as oat material, with water, and the frozen confection comprises less than 1.5 wt% of oat protein (P3, L12-18 and 26-28; P5, L4-5; P6, L11-23; P10, L31-32; P11, L23; P13, L5-13; and P22, Example 2).  The range of oat protein in Cox overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding the limitation of (b) providing vegetable protein as recited in claim 13, Cox teaches providing vegetable protein (P3, L9-18; P6, L16-23; and P22, Example 2).
Regarding the limitation of (c) providing sugars as recited in claim 13, Cox teaches obtaining sugars (P3, L9-14; P8, L27-32; and P22, Example 2).
Regarding the limitation of (d) adding said sugars and said vegetable protein to the aqueous liquid as recited in claim 13, Cox teaches adding sugars and vegetable protein to the aqueous pre-mix (P13, L5-13).
Regarding the limitation of (e) providing a non-hydrogenated vegetable fat as recited in claim 13, Cox teaches providing non-hydrogenated vegetable triglyceride oil (P3, L9-14; P7, L20-21; P7, L33-P8, L3; P11, L6-7; and P22, Example 2)
Regarding the limitation of (f) adding said vegetable fat to the mixture resulting from d) as recited in claim 13, Cox teaches adding the non-hydrogenated vegetable triglyceride oil to the mix (P13, L5-13).
Regarding the limitation of (g) subjecting the composition to heat treatment and homogenization followed by cooling as recited in claim 13, Cox teaches heating, homogenizing, and cooling the mix (P12, L18-20; and P13, L5-13).
Regarding the limitation of wherein the non-hydrogenated vegetable fat is present in an amount of 3 to 15% by weight of the composition as recited in claim 13, Cox teaches the frozen confection includes 2-8 wt% of non-hydrogenated vegetable triglyceride oil (P3, L9-14; P7, L20-21; P7, L33-P8, L3; and P11, L6-7). The range of vegetable oil in Cox overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   

With respect to claim 14, Cox is relied upon for the teaching of the process of claim 13 as addressed above.
Regarding the limitation of wherein said cooling is done to below 10⁰C as recited in claim 14, Cox teaches the mix is cooled to 5⁰C and 2⁰C (P13, L5-13).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. WO 2017001266 (hereinafter “Cox”) as applied to claim 1 above, and further in view of Fan et al. CN 111067018 (hereinafter “Fan”) (refer to the corresponding machine translation).
With respect to claims 3 and 4, Cox is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitations of wherein the oat-derived material is a liquid oat base or oat syrup as recited in claim 3 and wherein the oat-derived material has been obtained from treatment of oats comprising treatment with amylase as recited in claim 4, Cox does not expressly disclose these limitations.
Fan teaches using oat-based slurry to prepare ice cream.  The slurry is prepared by subjecting a mixture of oatmeal and water to enzymolysis with amylase (paragraphs [0002], [0006], [0010]-[0013], [0025], [0028], [0031], [0061], and [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Fan, to select an oat-based slurry in the frozen confection of Cox based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable product.  One of ordinary skill in the art would have been motivated to do so because Cox and Fan similarly teach utilizing oat material in the preparation of frozen confections, Fan teaches the oat-based slurry can be used to replace milk products in ice cream, provides unique flavor and taste to the final product, and provides health advantages to the product (paragraphs [0008] and [0031]), Cox teaches plant-based ingredients are used instead of milk ingredients (P3, L20-28; and P10, L31-32), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793